In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-12-00124-CR


                     RICHARD AHMED ZAMBRANA, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                       On Appeal from the County Court at Law No. 2
                                    Potter County, Texas
            Trial Court No. 131,171-2, Honorable Pamela Cook Sirmon, Presiding

                                    February 24, 2014

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant Richard Ahmed Zambrana appeals from his conviction by jury of an

assault against his wife causing bodily injury1 and the resulting punishment of 45 days

in county jail and a $300 fine. He presents two issues. Finding appellant has not

shown the trial court erred, we will affirm the court’s judgment.


       1
       TEX. PENAL CODE ANN. § 22.01 (West 2012). The conviction resulted from the
second trial on this charge; the first trial ended in a mistrial.
                                         Background


       The State’s information alleged appellant intentionally, knowingly or recklessly

caused bodily injury to Tina Alexander-Zambrana,2 by squeezing her arm with his hand,

grabbing her with his hand, grabbing her hair with his hand or kicking her, and that she

was then a member of his family or household. At the time of the assault in May 2011,

Alexander and appellant were married but separated. They, however, “continued to

work on their marriage.”      The couple went to a restaurant to celebrate appellant’s

birthday. Both had drinks with their meal. At the end of the two-and-a-half-hour meal,

appellant argued with the restaurant manager. Alexander testified that when they left

the restaurant, she asked appellant for his keys because he had too much to drink.

Appellant became angry, grabbed her arm, pulled her hair and kicked her. She got out

of the car and appellant drove off. Restaurant employees testified both to the

confrontation between appellant and the manager, and to appellant’s conduct toward

his wife like that alleged in the information.


       Alexander also testified, over objection, that about six weeks after the incident at

the restaurant, appellant called and asked her not to testify or to change her story and if

she did not, he would “make things very obnoxious” for her. Appellant testified at trial,

denying any assault to Alexander.




       2
         Hereafter, we refer to the victim of appellant’s assault as Tina Alexander, which
is the name by which she identified herself at trial.


                                                 2
                                        Analysis


Defect in Court’s Judgment


      The judgment the trial court signed states the “offense convicted of:” as “assault

(domestic violence).” It also states the “degree of offense:” as “class ‘A’ misdemeanor.”

The judgment also later recites that appellant “pleaded Not Guilty to the offense as

alleged in the Information herein, to wit: Assault (Domestic Violence), a Class ‘A’

Misdemeanor.” The judgment recites the verdict of the jury as finding appellant “guilty

of the offense of Assault, Domestic Violence, as charged in the Information.” 3 The

judgment’s ordering paragraph states that appellant “is hereby adjudged guilty of the

offense of Assault (Domestic violence), a Class ‘A’ Misdemeanor, as found by the Jury.”

The judgment’s paragraph ordering appellant’s sentence repeats the same statement,

decreeing that “[appellant], who has been adjudged guilty of the offense of Assault

(Domestic Violence), a Class ’A’ Misdemeanor . . . .”


      The judgment further contains an affirmative finding “that the victim of this

offense was a family member of the defendant or a member of the defendant’s

household.”4


      3
         The recitation in the judgment is accurate. The verdict form reflects the jury’s
finding of appellant “guilty of the offense of Assault, Domestic Violence as charged in
the Information.” The court’s charge instructed the jury that “Our law provides that a
person commits the offense of Assault, Domestic Violence if he intentionally, knowingly
or recklessly causes bodily injury to a member of the Defendant’s family or household.”
The charge further defined “family” to include “individuals who are married to each
other.”
      4
         See TEX. CODE CRIM. PROC. ANN. art. 42.013 (West 2013) (requiring affirmative
finding of family violence).


                                            3
      The judgment’s characterization of the offense as assault (domestic violence) is

consistent with the offense’s characterization from the outset of the case.           The

information states at its outset, “Offense: Assault – Class A (Domestic Violence).”


      Despite the quoted statements in the judgment, by his first issue appellant

contends the judgment reflects his conviction only of a Class C misdemeanor offense.

By appellant’s reasoning, because the judgment omits any reference to bodily injury, it

must refer to an assault constituting a Class C misdemeanor offense. See TEX. PENAL

CODE ANN. § 22.01(c) (West 2012) (providing, with exceptions, that assaults committed

in the manners defined in § 22.01(a)(2) and (a)(3), not requiring bodily injury, are Class

C misdemeanors). Because the information charged appellant with the means of

assault causing bodily injury, that defined in § 22.01(a)(1), a Class A misdemeanor, see

§ 22.01(b), appellant sees what he describes as a “fatal variance” in the record,

requiring his acquittal on the Class A misdemeanor offense.


      Appellant cites our opinion in Tanner v. State, 335 S.W.3d 784 (Tex. App.—

Amarillo 2011, no pet.), as authority. Tanner involved a challenge to the sufficiency of

the proof that the defendant’s prior misdemeanor assault had been committed against a

family member, which proof was necessary to enhance his later assault to a third

degree felony. Id. at 785; see TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (West 2012).

Finding the evidence insufficient to establish the enhancement, we reversed his felony

conviction and remanded the cause for entry of a misdemeanor conviction judgment

and resentencing. Id. at 786. Tanner does not support appellant’s argument. There is

no contention that the State’s evidence was insufficient to support conviction on the



                                            4
charged offense of assault causing bodily injury. The victim’s testimony was sufficient

to show her bodily injury, and appellant does not contend otherwise.


       Nor does this record present a fatal variance. “A variance occurs when there is a

discrepancy between the allegation in the charging instrument and the proof at trial. In

a variance situation, the State has proven the defendant guilty of a crime, but has

proven its commission in a manner that varies from the allegations in the charging

instrument.” Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim. App. 2001).            No

discrepancy between the information, which charged assault causing bodily injury, and

the proof at trial, which showed bodily injury, appears here. The State’s proof matched

the allegations of its charging instrument.


       None of the authority appellant cites supports his argument that because the

judgment omits express reference to bodily injury, it must refer to assault as a Class C

misdemeanor offense.      See Johnson v. State, 409 S.W.3d 738, 743 (Tex. App.—

Houston [1st Dist.] 2013, no pet.) (modifying judgment but noting defendant cited no

authority for complaint regarding manner in which offense was described in judgment).

For all these reasons, we overrule appellant’s first issue.


Admission of Evidence of Extraneous Misconduct


       During trial, Alexander testified that on two occasions, about six weeks after the

incident at the restaurant, appellant contacted her, asking that she lie for him and say

she “made everything up.” He also told her he would “make things very obnoxious for

[her]” if she testified at trial. Appellant objected to the testimony, arguing Rule of




                                              5
Evidence 404(b) required its exclusion. The trial court disagreed. By his second issue,

appellant complains of the court’s admission of the testimony. We overrule the issue.


         Assuming, without deciding, the trial court erred by overruling the objections

raised, we have no hesitation to conclude the error was harmless.


         Erroneous admission of the testimony would be subject to error analysis under

the standard for nonconstitutional errors. TEX. R. APP. P. 44.2(b); Hernandez v. State,

176 S.W.3d 821, 824 (Tex. Crim. App. 2005). We must disregard a nonconstitutional

error that does not affect a criminal defendant's "substantial rights." TEX. R. APP. P.

44.2(b). An error affects a substantial right of the defendant when the error has a

substantial and injurious effect or influence in determining the jury's verdict. King v.

State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). Reversible error has not occurred if

we, after examining the record as a whole, have "fair assurance that the error did not

influence the jury, or had but a slight effect." Johnson v. State, 967 S.W.2d 410, 417

(Tex. Crim. App. 1998); see also Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App.

2002).


         In his testimony before the jury, appellant acknowledged his argumentative

encounter with the restaurant manager. But he testified he engaged in no assaultive

behavior toward his wife. Confronted on cross examination with her testimony, and that

of the restaurant employee, appellant responded they were lying. Because of the sharp

conflict between their versions of the incident, appellant argues, the improper admission

of evidence of his later misconduct swayed the jury toward acceptance of Alexander’s




                                            6
account of the assault. Having reviewed the entire trial record, we cannot agree her

testimony of their telephone conversations had such a substantial and injurious effect.


       The testimony regarding the telephone conversations was like that regarding the

assault: Alexander said he made the statements attempting to influence her testimony;

appellant denied making the statements. There was no evidence he made the

statements other than her testimony. We see no indication in the record of a likelihood

the jury accepted her testimony about the assault only because they found her

testimony about the telephone conversations credible. Said another way, if jurors did

not believe Alexander’s version of the assault, we see no reason they should have

believed her version of the telephone conversations. See Jones v. State, 984 S.W.2d
254, 257 (Tex. Crim. App. 1998) (jury is the sole judge of the credibility of witnesses and

is free to believe or disbelieve all or part of a witness's testimony).     Nor were the

telephone conversations further emphasized to the jury; they were not mentioned during

counsel’s arguments.


       Viewing the record as a whole, we are fairly assured that any error in admitting

Alexander’s testimony relating to the two conversations with appellant did not influence

the jury, or had but a slight effect, in finding appellant guilty. Johnson, 967 S.W.2d at

417.


       We affirm the judgment of the trial court.



                                                        James T. Campbell
                                                            Justice

Do not publish.
      .

                                             7